Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 28 November 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentNovember 28th. 1792
Gentlemen,

I have to request that you will advance to Messrs. William Young & George Dannaker, the further sum of One thousand Dollars, on account of their Contract with the Public for supplying the Troops of the United States with Clothing for the ensuing year, to be charged as suggested in my letter of the 5th. Instant.
I have the honor to be   Gentlemen   Your Most Obedient Servant

Alexander Hamilton
The President, Directors & Companyof the Bank of the United States.

